DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because it fails to be limited to embodiments which fall within a statutory category.
Claim 1 recites, “a method...the method comprising: 
determining, by a user equipment (UE) instance…
determining, by the UE instance….
determining, by the UE instance….
…
In specification, paragraph [0044], recites, as follows:
[0045] Also, configurations may be described as a process which is depicted as a flow diagram or block diagram. Although each may describe the operations as a sequential process, many of the operations can be performed in parallel or concurrently. In addition, the order of the operations may be rearranged. A process may have additional steps not included in the figure. Furthermore, examples of the methods may be implemented by hardware, software, firmware, middleware, microcode, hardware description languages, or any combination thereof. When implemented in software, firmware, middleware, or microcode, the program code or code segments to perform the necessary tasks may be stored in a non-transitory computer-readable medium such as a storage medium. Processors may perform the described tasks
In view of the above, applicant has provided antecedent basis for the claim terminology “a UE instance”.

Claims 2-10 are also rejected since they are depended upon rejected claims set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 9, 10 of US Patent 10,862,577 in view of Lane et al (USPN 2007/0021122).

	Regarding claim 1 of instant application, claim 1 of patent’577 discloses
 	A method for compensating for Doppler shift on a non-terrestrial orthogonal frequency division multiplex (OFDM) network, the method comprising: (see lines 1-2)
	calculating an uplink frequency delta based on the calculated downlink frequency delta; (see lines 10-11) 
	altering an uplink transmission frequency at which an uplink OFDM symbol is transmitted based on the calculated uplink frequency delta; and (see lines 12-14)
	transmitting, by the UE instance, the OFDM symbol at the altered uplink transmission frequency (see lines 15-16)
	patent’577 does not expressly disclose receiving, by a user equipment (UE) instance; a downlink satellite message received from a satellite; determining, by the UE instance, a received frequency of the downlink satellite message received from the satellite; determining, by the UE instance, an expected frequency of the downlink satellite message received from the satellite; calculating a downlink frequency delta between the expected frequency of the downlink satellite message and the received frequency of the downlink satellite message

	Lane discloses receiving, by a user equipment (UE) instance; a downlink satellite message received from a satellite; (UE receives satellite base station position and time information [0098-0101], FIGs. 6, 14
 	determining, by the UE instance, a received frequency of the downlink satellite message received from the satellite; determining, by the UE instance, an expected frequency of the downlink satellite message received from the satellite; (UE uses received position and time information to determine doppler adjustment [0102-0105]
 	calculating a downlink frequency delta between the expected frequency of the downlink  	satellite message and the received frequency of the downlink satellite message; (UE determines frequency correction/frequency offset due to Doppler adjustment [0102-0105]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving, by a user equipment (UE) instance; a downlink satellite message received from a satellite; determining, by the UE instance, a received frequency of the downlink satellite message received from the satellite; determining, by the UE instance, an expected frequency of the downlink satellite message received from the satellite; calculating a downlink frequency delta between the expected frequency of the downlink satellite message and the received frequency of the downlink satellite message” as taught by Lane into patent’577’s system with the motivation to achieve frequency synchronization between UE and satellite base station (Lane, paragraph [0098-0101], FIGs. 6, 14)

	Regarding claim 5 of instant application, claim 3 of patent’577 discloses verbatim limitation

	Regarding claim 6 of instant application, claim 5 of patent’577 discloses verbatim limitation

	Regarding claim 7 of instant application, claim 9 of patent’577 discloses verbatim limitation

	Regarding claim 8 of instant application, claim 10 of patent’577 discloses verbatim limitation

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469